Appeal from an order of the Family Court of Rensselaer County (Perkinson, J.), entered December 10, 1991, which adjudicated respondent a person in need of supervision.
Respondent’s only argument on appeal is that Family Court failed to comply with Family Court Act § 353.6 in ordering him to pay restitution in the amount of $150. Although this is not a case, as respondent argues, where Family Court has abdicated its responsibility to set restitution (cf., Matter of *847Kim D., 120 AD2d 968), we agree that the matter must be remitted to Family Court as there is insufficient evidence in this record to indicate how the restitution amount was determined (see, People v Baker, 156 AD2d 766; Matter of David N., 97 AD2d 980). This is so despite the fact that respondent raised no objection at the hearings as to the amount of such restitution (see, People v Baker, supra).
Mikoll, J. P., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as directed respondent to pay restitution of $150; matter remitted to the Family Court of Rensselaer County for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.